452 So.2d 326 (1984)
VERSAILLES ARMS APARTMENTS
v.
Patricia WHEELER.
No. CA-1532.
Court of Appeal of Louisiana, Fourth Circuit.
June 6, 1984.
Rehearing Denied July 24, 1984.

ORDER
Defendant-appellant, Patricia Wheeler lived in the Versailles Arms Apartments, at 4952 Henri Drive pursuant to a written lease. On August 30, 1983, Ms. Wheeler was notified that her lease, which was to expire pursuant to its terms on September 30, 1983, was not to be extended and that she was to vacate the premises.
Following a Rule to Evict Occupant, a judgment was rendered on October 24, 1983 in favor of Versailles Arms Apartments ordering Ms. Wheeler to vacate her apartment at 4952 Henri Drive within twenty-four hours. From this judgment, she appeals.
In oral argument to this court both parties concede that appellant no longer occupies the leased premises. As in Lemann v. Kogos, 273 So.2d 63 (La.App. 4th Cir.1973), we find that the eviction judgment appealed from has been acquiesced in by appellant's moving out.
Additionally, appellant's claim of occupancy is based upon a written lease which by its terms expired on September 30, 1983. Thus we cannot change the trial court's judgment, as it would serve no purpose nor have any legal effect. See Elliott v. Di Mari Corporation, 411 So.2d 1088 (La. App. 4th Cir.1976).
Accordingly, the appeal is dismissed.